Citation Nr: 1640888	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  12-21 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) from March 1, 2009 to October 24, 2010.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1968 to December 1969.  Among other awards, the Veteran received the Vietnam Campaign Medal and Army Commendation Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which granted a 100 percent evaluation for coronary artery disease (CAD), effective November 6, 2008; granted a 60 percent evaluation for CAD, effective March 1, 2009, and denied a TDIU.  The Veteran appealed for a higher evaluation for CAD and a TDIU.  

In a November 2010 correspondence, the Veteran withdrew his request for a Decision Review Officer hearing.  

During the pendency of the appeal, the RO issued a June 2012 rating decision finding clear and unmistakable error with its prior June 2009 rating decision regarding its evaluation of the Veteran's service-connected CAD.  The RO issued a decision granting a 100 percent evaluation for CAD, effective April 23, 2006; a 60 percent evaluation for CAD, effective August 1, 2006, a 100 percent evaluation for CAD, effective November 6, 2008; a 60 percent evaluation for CAD, effective March 1, 2009; and a 100 percent evaluation for CAD, effective October 25, 2010.  Additionally, the RO granted special monthly compensation (SMC) based on housebound criteria, effective November 6, 2008 to March 1, 2009 and from October 25, 2010.  

Based on the Veteran's assignment of a 100 percent evaluation for CAD from November 6, 2008 to February 28, 2009, and from October 25, 2010, as well as the assignment of SMC under 38 U.S.C.A. § 1114(s), the issue of entitlement to a TDIU during these periods is moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Accordingly, the Veteran's appeal has been characterized as reflected on the title page.  

The Board notes that two issues were addressed in the Statement of the Case issued in May 2012; however, in a June 2012 VA Form 9, the Veteran limited his appeal to the issue identified above.  As such, the issue of entitlement to a higher evaluation for CAD is not before the Board.


FINDING OF FACT

From March 1, 2009 to October 24, 2010, and resolving all reasonable doubt in favor of the Veteran, the Veteran's service-connected disabilities precluded him from securing or following substantially gainful employment.


CONCLUSION OF LAW

From March 1, 2009 to October 24, 2010, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Given the Board's favorable decision in granting a TDIU, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

TDIU  

The Veteran is seeking a TDIU based on his service-connected disabilities, including CAD, posttraumatic stress disorder (PTSD), diabetes mellitus, type II, and peripheral neuropathy of the bilateral lower extremities.  See December 2008 statement, January 2009 VA Form 21-8940 and March 2009 statement.  

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 VA Adjudication Procedure Manual, Part IV.ii.2.F.1.c. (Updated September 24, 2015).  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment shall not be considered substantially gainful employment.  Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, the VA examiners' conclusions are not dispositive.  However, the observations of the examiners regarding functional impairment due to the service-connected disability go to the question of physical or mental limitations that may impact his ability to obtain and maintain employment.

The Veteran filed his formal claim on January 2, 2009.  As stated above, from November 6, 2008 to February 28, 2009 and from October 25, 2010, the Veteran has a combined evaluation of 100 percent for his service-connected disabilities.  Furthermore, the Veteran has already been granted SMC.  Thus, consideration of entitlement to a TDIU during these periods is not warranted.  

From March 1, 2009 to October 24, 2010, the Veteran has a less than total combined evaluation for his service-connected disabilities.  Therefore, the Board will consider whether the Veteran is entitled to a TDIU during this period.  

From March 1, 2009 to October 24, 2010, the Veteran has a combined evaluation of 80 percent: coronary artery disease as 60 percent disabling; PTSD as 30 percent disabling; diabetes mellitus, type II, as 20 percent disabling; peripheral neuropathy of the right lower extremity as 10 percent disabling; and peripheral neuropathy of the left lower extremity as 10 percent disabling.  Thus, the schedular requirements have been satisfied.  38 C.F.R. § 4.16.  

As an initial matter, the Board notes that the relevant temporal focus for adjudicating the level of disability of an increased rating claim, including a TDIU, begins one year before the claim was filed.  As the instant claim for a TDIU was received in January 2009, the period for consideration will include evidence received one year prior to the receipt of claim.  However, consideration of whether the Veteran is entitled to a TDIU from January 2008 to November 2008, when the Veteran's 100 percent combined evaluation was not in effect, is not required here.  In an August 2016 Informal Hearing Presentation, the Veteran, through his representative, specifically requested that the Board find him unemployable for the period from March 1, 2009 to October 25, 2010.  Accordingly, the Board considers this to be a request to limit the Veteran's appeal for a TDIU to that time period.  

In his December 2008 statement, the Veteran described how his service-connected disabilities made him unemployable.  On January 2, 2009, the Veteran explained that he left his 27-year long job as an auto salesperson for medical reasons, since he could no longer perform the duties the position required.  For instance, the Veteran experienced angina when he worked too hard and was in the cold air (e.g., in the past year, the Veteran was required to personally remove and dig out snow on and around approximately 30 to 40 cars).  Additionally, the demands of meeting the nine-car minimum sales goals caused the Veteran to experience continual pressure and stress, and required that he work six days a week for 50 hours a week.  Due to his PTSD, he described being short-tempered with customers and co-workers, being on guard, and becoming upset in a crowd of people.  Because his job required that he stand and talk to people all day, the Veteran said he had difficulty due to the numbness in his legs and feet that he experienced which caused him to sit down after a short period of time.  

According to his January 2009 VA Form 21-8940, the Veteran reported that his service-connected coronary artery disease and diabetes mellitus prevented him from securing or following any substantially gainful employment.  He also listed non-service-connected disabilities, but those disabilities are not for consideration when addressing TDIU.  The Veteran identified his last date of employment, January 2, 2009, as the date he became too disabled to work and the date he last worked full-time.  He was employed by an auto company as a salesperson from April 1982 to January 2009.  No attempts to obtain employment since he became too disabled to work were made.  In a March 2009 statement, the Veteran reported having tried volunteering for work, but he could not handle the stress and the physical work.  He had completed high school, but had no other education or training.  The Veteran's former employer confirmed the dates of his employment (April 1982 to December 2008), his hours of employment (8 to 12 hours per day; 45 to 50 hours per week), and the Veteran's reason for leaving his employment (medical and physical reasons).  No concessions were made to the Veteran.  He had lost 12 days during the 12 months preceding the last date of employment.  

The Board finds that the following evidence is the most probative to the question of whether entitlement to a TDIU is warranted.  In particular, the Board places weight upon the following: (1) the Veteran's competent and credible December 2008 statements regarding the functional impact his service-connected disabilities had on his ability to perform his job as an auto salesperson; (2) an October 2008 statement of his private treating physician finding that any physical labor would be extremely impaired because of his CAD; and that sedentary work would be limited by his peripheral neuropathy, because he could not sit for more than one-half hour at a time, and needed to get up and walk every one-half hour for about 10 minutes or sit with his legs elevated; (3) an October 2009 Social Security Administration disability evaluation and November 2009 Disability Determination and Transmittal, which found the Veteran was disabled primarily due to his CAD status post myocardial infarction; concluded that the Veteran appeared to be limited primarily by physical health and only incidentally by mental health; and summarized testing results which showed that the Veteran was limited to unskilled types of work activity, and that his past work as a car salesman was precluded due to the skill level of the job; and (4) an October 2009 Statement of a VA Vocational Rehabilitation Counselor, which detailed in its denial of Vocational Rehabilitation and Employment services that the physical limitations imposed by the Veteran's disabilities limited his future employment options to sedentary type of work; that his educational background was less than what was typically required to qualify for sedentary employment; and that in a competitive work environment, the Veteran would be at a disadvantage based on his education and prior work experience related to the sedentary work he would be seeking.  

The Board acknowledges that the opinion of the April 2009 VA examiner differs with the above findings.  The April 2009 VA examiner found that the Veteran was not restricted by his service-connected disabilities to engage in certain recreational activities, such as flying in an airplane, sitting in church or a movie theater, or watching television.  Therefore, the April 2009 VA examiner concluded that he would not be precluded from performing sedentary work.  The April 2009 VA examiner did note that the Veteran would have slight limitations of physical activity due to his CAD preventing him from working in conditions of extreme temperatures and lifting over 25 pounds.  

Despite the April 2009 VA examiner's conclusions, the Board finds the favorable evidence more persuasive, because it provides a broader discussion as it relates to the Veteran's functional limitations due to his service-connected disabilities and consideration of the likelihood of obtaining substantially gainful employment, including sedentary employment, based on his prior education and work experience.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is precluded from securing or following any substantially gainful employment due to the combined effects of his service-connected disabilities.  Accordingly, from March 1, 2009 to October 24, 2010, the Board concludes that a TDIU is warranted.  


ORDER

From March 1, 2009 to October 24, 2010, entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


